HAWKINS, Judge.
Conviction is for rape upon a female under 15 years of age, punishment assessed at five years in the penitentiary.
No statement of facts or bills of exception appear in the record.
As a ground for motion for new trial appellant claimed newly discovered evidence. The fact of it being newly discovered was controverted by the state. In the judgment overruling the motion it is recited that evidence was thereon submitted. Such evidence is not brought before this court either by statement of facts or bills of exception. In such condition the pre*500sumption must prevail that the court ruled correctly upon the motion. Furthermore, it may be remarked that in the absence of the facts proven on the main trial, the relevancy or otherwise of claimed newly discovered evidence cannot be appraised.
The judgment is affirmed.

Affirmed.